In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-192 CR

NO. 09-05-193 CR

NO. 09-05-194 CR

____________________


JOHN WESLEY SMITH, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 87259, 87260 and 87335




MEMORANDUM OPINION (1)
	John Wesley Smith was convicted and sentenced on three separate indictments for
the offense of forgery.  Smith filed notice of appeal on May 6, 2005.  In each case, the
trial court entered a certification of the defendant's right to appeal in which the court
certified that this is a plea-bargain case, and the defendant has no right of appeal.  See
Tex. R. App. P. 25.2(a)(2).  The trial court's certifications have been provided to the
Court of Appeals by the district clerk.
	On May 10, 2005, we notified the parties that the appeals would be dismissed unless 
amended certifications were filed within thirty days of the date of the notices and made a
part of the appellate records.  See Tex. R. App. P. 37.1.  The records have not been
supplemented with amended certifications.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeals must
be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								PER CURIAM

Opinion Delivered June 29, 2005
Do Not Publish
Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. Tex. R. App. P. 47.4.